355 S.W.3d 569 (2011)
John GLADNEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96487.
Missouri Court of Appeals, Eastern District, Division Four.
December 27, 2011.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
John Gladney (Movant) appeals from the judgment of the Circuit Court for the City of St. Louis denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant claims that the motion court erred because the record establishes that his plea counsel failed to answer Movant's question regarding how Movant might be convicted of receiving stolen property when the property in question was not reported stolen.
*570 We have reviewed the briefs of the parties and the record on appeal and find the motion court did not abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).